Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142723 & (21)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  OCTAVIA WINFIELD,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee/                                                                                        Justices
           Cross-Appellant,
  v                                                                 SC: 142723
                                                                    COA: 299181
                                                                    Wayne CC: 91-101718-DM
  JOSEPH WINFIELD,
            Defendant-Appellant/
            Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 27, 2011
  order of the Court of Appeals and the application for leave to appeal as cross-appellant
  are considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
         p1026                                                                 Clerk